Citation Nr: 1752042	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as contact dermatitis and atopic dermatitis, to include as secondary to the service-connected allergic rhinitis disability.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from March 19, 2015 to November 19, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2006, February 2003 to March 2004, and from February 2006 to April 2007.

By way of procedural background, in October 2015, the Board denied an initial rating in excess of 10 percent for GERD.  The Veteran appealed to the Veterans Claims Court.  In June 2017, the Court vacated and remanded that part of the Board's October 2015 decision that denied an increased rating for GERD for the period beginning March 19, 2015.  The Court indicated that there was evidence that the Veteran's GERD had worsened as of March 19, 2015.  The Board's decision was otherwise affirmed.  

The Board notes that while the case was on appeal to the Court, the Veteran filed a claim for an increased rating for GERD on November 20, 2015.  In connection with this claim, she was afforded a new VA examination in January 2016.  Thereafter, the RO granted a 60 percent (maximum) schedular rating for GERD effective November 20, 2015.

As such, because the Veteran is in receipt of the maximum schedular rating for her GERD disability, the Board finds that the issue on appeal is limited to the period from March 19, 2015 (the date indicated by the Court of evidence showing worsening symptoms) to November 19, 2015 (the date prior to the award of a maximum 60 percent schedular rating).  

Further, although the RO has not readjudicate the issue in a Supplemental Statement of the Case (SSOC) following the January 2016 VA examination, there is no prejudice to the Veteran in adjudicating the claim without first referring the appeal to the RO in the first instance as the Board is granting the maximum schedular rating for GERD for the entire rating period on appeal.

The issue of service connection for a skin disorder, diagnosed as contact dermatitis and atopic dermatitis, to include as secondary to the service-connected allergic rhinitis disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the rating period from March 19, 2015 to November 19, 2015, GERD was manifested by symptoms of arm and shoulder pain, hematemesis, vomiting, persistently recurrent epigastric distress, pyrosis, regurgitation, and symptoms productive of considerable impairment of health.  


CONCLUSION OF LAW

For the rating period from March 19, 2015 to November 19, 2015, the criteria for a 60 percent (maximum) schedular rating for GERD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.113, 4.114, Diagnostic Code (DC) 7319 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in the Court's June 2017 Memorandum decision, the evidence demonstrates that there was an indication that the Veteran's GERD worsened as of March 19, 2015.  Specifically, a VA treatment record dated March 19, 2015, indicates that she complained of "too much acid reflux." 

GERD is rated under DC 7346 for hiatal hernia.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  38 C.F.R. § 4.114 (2017).

In a January 2016 VA examination, the Veteran claimed that her GERD symptoms had worsened and reported daily burning substernal chest pain, pain radiating
to the left shoulder and arm, nausea, and coughing.  She also had episodes of vomiting with some blood.  She indicated that she had missed 6-7 days of work in the past 3 months.  

The RO granted a 60 percent rating effective November 20, 2015, as the Veteran had filed a claim for an increased rating on that date.  However, because she had appealed the Board's October 2015 rating decision, the Board decision had not become final and the initial rating period beginning March 19, 2015, remained on appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (allowing for different ratings for distinct periods of time based on the facts found).  

Accordingly, since the Veteran first complained of worsening symptoms on March 19, 2015, the 60 percent rating should be effective on this date.  For these reasons, a 60 percent (maximum) schedular rating is warranted for GERD from March 19, 2015, to November 19, 2015.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the rating period from March 19, 2015 to November 19, 2015, a 60 percent (maximum) schedular rating for GERD is granted, subject to the law and regulations governing the payment of monetary benefits. 



REMAND

The Veteran maintains that she has a skin disorder that is related to service.  Private treatment records dated in February 2016 show that she has been diagnosed with contact dermatitis.  

The Veteran was also afforded a VA skin examination in May 2015, where she was diagnosed with atopic dermatitis.  At that time, the examiner correctly noted that the Veteran was diagnosed one time in service in May 2001 with contact dermatitis and rash around her ears.  The examiner then opined that the Veteran's atopic dermatitis was less likely than not incurred in or caused by service.  

In support of this opinion, the examiner stated that the Veteran had atopic dermatitis and allergic rhinitis.  It was also noted that the Veteran had atopic dermatitis for most of her life, although the date of occurrence was not well documented in medical records.  Further, the examiner stated that the Veteran's atopic dermatitis did not have any relation to one incident of contact dermatitis in 2001.  Atopic dermatitis was noted to be a chronic pruritic inflammatory skin disease that occurred most frequently in children, but also affects adults.  A family history of atopy (eczema, asthma, or allergic rhinitis) and the loss-of-function mutations in the filaggrin (FLG) gene, involved in the skin barrier function, were major risk factors for atopic dermatitis.

The Board finds a further medical opinion is needed.  First, as the Veteran now has a diagnosis of contact dermatitis, a medical opinion is warranted to determine whether it was first manifested in service, especially since she was diagnosed with contact dermatitis in May 2001.  Further, the May 2015 VA examiner indicated that allergic rhinitis was a major risk factor for atopic dermatitis.  As the Veteran is currently service-connected for allergic rhinitis, a medical opinion is warranted regarding whether her atopic dermatitis is either caused or aggravated by the service-connected allergic rhinitis. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an examination to determine the nature, extent and etiology of any skin disorder.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorders (diagnosed as contact dermatitis and atopic dermatitis) were incurred in service or are causally related to the Veteran's active duty.  (NOTE: the Veteran was diagnosed with contact dermatitis in service in May 2001).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder is caused or aggravated by her service-connected allergic rhinitis disability.  (NOTE: the May 2015 VA examiner indicated that a family history of atopy (eczema, asthma, or allergic rhinitis) and the loss-of-function mutations in the filaggrin gene, involved in the skin barrier function, were major risk factors for atopic dermatitis).

Note:  The term "aggravation" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

(c)  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


